UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 27, 2013 Hydrogen Future Corporation (Exact name of registrant as specified in its charter) Nevada 333-138927 20-5277531 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 2525 Robinhood Street, Suite1100 Houston, Texas 77005 (Address of Principal Executive Offices) 281-436-6036 (Registrant’s Telephone Number, Including Area Code) A5 Laboratories Inc. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. On December 9, 2013,we filed a Current Report on Form 8-K announcinga name change of the company from “A5 Laboratories Inc.” to “Hydrogen Future Corporation.”The name change to Hydrogen Future Corporation is effective with the FINRAOver-the-CounterMarkets at the opening for trading on December 27, 2013 under the new stock symbol “HFCO”.Our new CUSIP number is 44887W105. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A5 LABORATORIES INC. (Registrant) Dated:December 27, 2013 By: /s/ Frank Neukomm Name: Frank Neukomm Title: Chairman Chief Executive Officer 3
